If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


TIMOTHY BOGLE and CHEVELLE BROWN,                                    UNPUBLISHED
                                                                     May 26, 2022
               Plaintiffs-Appellees,

and

EVANGEL MINISTRIES CHURCH
MEMBERSHIP,

               Plaintiff,


v                                                                    No. 357910
                                                                     Wayne Circuit Court
LORENZO SEWELL and EVANGEL ECHOS                                     LC No. 20-000866-CZ
CHURCH OF THE AIR,

               Defendants-Appellants.


Before: MURRAY, P.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        Defendants, Lorenzo Sewell and Evangel Echos Church of the Air (the Church), appeal as
of right the trial court’s order denying their motion for summary disposition, granting summary
disposition in favor of plaintiffs, Timothy Bogle and Chevelle Brown, and entering a declaratory
judgment in favor of plaintiffs. On appeal, defendants argue that, under the ecclesiastical
abstention doctrine, the trial court was required to abstain from adjudicating plaintiffs’ claim. By
not abstaining, defendants argue, the trial court violated the Free Exercise Clauses and
Establishment Clauses of the United States Constitution and the Michigan Constitution. We
disagree and affirm.

                                            I. FACTS




                                                -1-
       This case arises from a dispute between plaintiffs and defendants over the Church’s form
of corporate governance. The Church is a nonprofit ecclesiastical corporation.1 It was
incorporated in 1968, after “Articles of Association”2 were filed with the Michigan Corporation
and Securities Commission. Plaintiffs are members of the Church. Since around the end of 2018,
Sewell has served as the Church’s senior pastor and president.

        The same year the Church was incorporated it executed a constitution and bylaws. The
1968 constitution stated that governance of the Church would be vested in the Church’s members,
and that the Church’s leadership would be charged with carrying out the will of the members.
Collectively, these documents gave members of the Church the right to elect who was to serve as
the Church’s pastor and who was to serve on the Church’s governing board. These documents
gave them the right to remove the pastor or members of the governing board as well, along with
the right to amend or repeal the constitution or bylaws by a majority vote.

       In 2011, the constitution and bylaws (collectively the 2011 amendments) were amended.
On the whole, the 2011 amendments eliminated the voting rights of the Church’s membership.
Under the 2011 amendments, the Church’s governing board—now referred to as the board of
elders—would select who was to serve as senior pastor of the Church. In turn, the senior pastor
would nominate members to the board of elders, and the sitting board of elders would then confirm
or deny the nomination by majority vote. Likewise, only the board of elders would be able to
remove either the senior pastor or a member of the board of elders. Lastly, only the board of elders
could amend the bylaws.

        Years after the 2011 amendments purportedly took effect, the Church offered Sewell the
position of senior pastor. Within a year after that, the Church’s constitution and bylaws were
amended in 2019.3 The 2019 amendments went a step further than the 2011 amendments by
explicitly stating that the Church’s members had no voting power; any vote of the membership
would only be advisory.




1
  Although the Articles of Association do not explicitly describe the Church as a nonprofit
corporation, the Michigan general corporation statute provides that all ecclesiastical corporations
“shall be a non-profit corporation and subject to the provisions of this act relating to non-profit
corporations generally except as specifically otherwise provided.” MCL 450.178.
2
  Though the Church did not specifically describe these as articles of incorporation, under the
Michigan Nonprofit Corporation Act, MCL 450.2101 et seq., the Articles of Association would be
considered articles of incorporation. MCL 450.2105 defines articles of incorporation as “[t]he
original articles of incorporation or any other instrument filed or issued under any statute to
organize a domestic or foreign corporation, as amended, supplemented, or restated by certificates
of amendment, merger, conversion, or consolidation, or other certificates or instruments filed or
issued under any statute.” MCL 450.2105(2)(a).
3
 The 2019 constitution indicates that the Church’s name had been changed to “Evangel
Ministries” at this time.



                                                -2-
        Alleging that Sewell and the board of elders had adopted the 2019 amendments without
the consent of the Church’s members, plaintiff Evangel Ministries Church Membership4 sued
Sewell in January 2020. Sewell moved for summary disposition under MCR 2.116(C)(8), and the
trial court granted this motion, dismissing Evangel Ministries’ claim. On Evangel Ministries’
motion, however, the trial court granted Evangel Ministries leave to file an amended complaint.

       Plaintiffs Bogle and Brown then filed an amended complaint containing three counts. In
Count 1 plaintiffs asked the trial court for a declaratory judgment that, under the Michigan
Nonprofit Corporation Act (MNCA), MCL 450.2101 et seq., the Church was organized on a
membership basis rather than a directorship basis and that the 2019 amendments were invalid.
They also moved the trial court to enter an order directing the Church to adopt a new set of bylaws.
In Count 2 plaintiffs alleged that Sewell had breached his fiduciary duties of loyalty and care,
while in Count 3 plaintiffs alleged that Sewell had engaged in illegal, fraudulent, or oppressive
conduct in violation of MCL 450.2489. After defendants again moved for summary disposition
under MCR 2.116(C)(8), the trial court dismissed Counts 2 and 3 of the amended complaint.

        A few weeks later, defendants moved for summary disposition under MCR 2.116(C)(10),
as to Count 1 of plaintiffs’ amended complaint. Defendants argued that, through the 2011 and
2019 amendments, the Church had declared itself to be directorship based. If the trial court were
to declare otherwise, the trial court would be substituting its judgment for that of the Church’s
leadership. In effect, the trial court would entangle itself in purely ecclesiastical questions. So,
defendants argued, the trial court should abstain from deciding this question under the
ecclesiastical abstention doctrine.5

       In response, plaintiffs argued that there was no genuine issue of material fact that the
Church was organized on a membership basis. Plaintiffs argued that this was plain from the
following provision from the Articles of Association:

               The doctrine, rules and discipline shall generally be based upon those of the
       Evangel Church as modified and agreed upon, however, by the members of this
       church, and in no event shall the doctrine and business of this church be subject to
       or controlled by any higher church authority than the membership of this church.

Contending that the 2011 and 2019 amendments conflicted with the Church’s membership-based
structure, plaintiffs argued that they were invalid. Not only did the 2011 and 2019 amendments
conflict with the Church’s membership-based structure, plaintiffs continued, the Church’s
members had never voted to approve them. So, the 2011 and 2019 amendments were invalid for
this reason as well.




4
  Plaintiffs Bogle and Brown were not named in this complaint. Also, Evangel Ministries appears
to be the same entity as Evangel Echos Church of the Air.
5
  Defendants claimed that summary disposition would be proper under the ministerial exception
as well, but provided no substantive argument on this point.


                                                -3-
        After a hearing on defendants’ motion, the trial court denied the motion and granted
summary disposition under MCR 2.116(I)(2) in favor of plaintiffs. To begin, the trial court
concluded that it could consider plaintiffs’ claim, reasoning that applying the MNCA to resolve an
issue involving corporate governance was not an ecclesiastical matter. Next, interpreting the
Articles of Association, the trial court concluded that the Church was organized on a membership
basis under the MNCA. Accordingly, the trial court concluded that the Church could not adopt
bylaw provisions depriving members of their voting power, for such provisions would conflict
with the Church’s Articles of Association. As a result, the trial court entered a final order denying
defendants’ motion for summary disposition under MCR 2.116(C)(10), granting summary
disposition in favor of plaintiffs under MCR 2.116(I)(2), and entering a declaratory judgment in
favor of plaintiffs. In the declaratory judgment, the trial court declared that the Church was
organized on a membership basis and that the 2011 and 2019 amendments were null and void as a
result. Defendants moved for reconsideration, but the trial court denied this motion. This appeal
followed.

                                  II. STANDARD OF REVIEW

       “This Court reviews de novo a trial court’s decision on a motion for summary disposition.”
Powell-Murphy v Revitalizing Auto Communities Environmental Response Trust, 333 Mich App
234, 242; 964 NW2d 50 (2020) (citation omitted).

               A motion under MCR 2.116(C)(10) . . . tests the factual sufficiency of a
       claim. When considering such a motion, a trial court must consider all evidence
       submitted by the parties in the light most favorable to the party opposing the
       motion. A motion under MCR 2.116(C)(10) may only be granted when there is no
       genuine issue of material fact. A genuine issue of material fact exists when the
       record leaves open an issue upon which reasonable minds might differ. [El-Khalil
       v Oakwood Healthcare, Inc, 504 Mich 152, 160; 934 NW2d 665 (2019) (internal
       quotation marks and citation omitted)].

“If, after careful review of the evidence, it appears to the trial court that there is no genuine issue
of material fact and the opposing party is entitled to judgment as a matter of law, then summary
disposition is properly granted under MCR 2.116(I)(2).” Cadillac Rubber & Plastics, Inc v
Tubular Metal Sys, LLC, 331 Mich App 416, 422; 952 NW2d 576 (2020), quoting Lockwood v
Ellington Twp, 323 Mich App 392, 400-401; 917 NW2d 413 (2018) (internal quotation marks
omitted).

       Any underlying issue of statutory interpretation is a question of law subject to de novo
review. In re MCI Telecom Complaint, 460 Mich 396, 443; 596 NW2d 164 (1999). Likewise,
this Court reviews de novo questions of constitutional law. Winkler by Winkler v Marist Fathers
of Detroit, Inc, 500 Mich 327, 333; 901 NW2d 566 (2017) (citations omitted). This Court also
reviews de novo a trial court’s decision on a motion concerning a request for declaratory judgment.
Van Buren Charter Twp v Visteon Corp, 319 Mich App 538, 542; 904 NW2d 192 (2017) (citation
omitted).

                                          III. ANALYSIS



                                                 -4-
        On appeal, defendants do not explicitly challenge the trial court’s interpretation of the
Articles of Association or its interpretation of the MNCA. Instead, defendants argue that, by
involving itself in this dispute at all, the trial court violated the First Amendment of the United
States Constitution and Article 1, § 4, of Michigan’s 1963 Constitution. By involving itself in this
dispute, defendants explain, the trial court inserted itself into a purely ecclesiastical affair, when
it should have abstained.6

       In relevant part, the First Amendment of the United States Constitution states that
“Congress shall make no law respecting an establishment of religion, or prohibiting the free
exercise thereof[.]” US Const, Am I. “The First Amendment applies to the states through the
Fourteenth Amendment.” Weishuhn v Catholic Diocese of Lansing, 279 Mich App 150, 156; 756
NW2d 483 (2008), citing US Const, Am XIV. Like its federal counterpart, the Michigan
Constitution also contains a guarantee of religious freedom. See Const 1963, art 1, § 4. The
Michigan Constitution “is at least as protective of religious liberty as the United States
Constitution.” Winkler, 500 Mich at 337 n 4 (internal quotation marks and citation omitted).

         The ecclesiastical abstention doctrine “arises from the Religion Clauses of the First
Amendment of the United States Constitution.” Winkler, 500 Mich at 337.7 The purpose of the
ecclesiastical abstention doctrine is “to ensure that, in adjudicating a particular case, a civil court
does not infringe the religious freedoms and protections guaranteed under the First Amendment.”
Id. at 339. Although the ecclesiastical abstention doctrine informs how civil courts must adjudicate
claims involving ecclesiastical questions, it does not deprive civil courts of subject-matter
jurisdiction over such claims. Id. at 339-341. “[A]pplication of the ecclesiastical abstention
doctrine is not determined by reference to the category or class of case the plaintiff has stated,”
and “[w]hether a claim sounds in property, tort, or tax, for instance, is not dispositive.” Id. at 341.
Further, whether a claim “is brought against a religious entity, or simply appears to be the sort that
‘likely involves ecclesiastical policies’ ” is not dispositive. Id., quoting Dlaikan v Roodbeen, 206
Mich App 591, 593; 522 NW2d 719 (1994), overruled by Winkler, 500 Mich at 330, 336. “What
matters instead is whether the actual adjudication of a particular legal claim would require the
resolution of ecclesiastical questions; if so, the court must abstain from resolving those questions
itself, defer to the religious entity’s resolution of such questions, and adjudicate the claim
accordingly.” Id. at 341.

        Whether the Church was organized on a membership basis or a directorship basis was not
an ecclesiastical question—it was a corporate law question. To answer this question, the trial court
needed to look no further than the Church’s Articles of Association and the MNCA. Resolving


6
  Even though defendants mention the ministerial exception in their statement of the questions
presented in their brief on appeal, defendants do not actually argue that the ministerial exception
applies. And in any event, the ministerial exception applies to cases concerning the employment
relationship between a religious institution and its ministers, Winkler, 500 Mich at 340 n 5;
Hosanna-Tabor Evangelical Lutheran Church & Sch v EEOC, 565 US 171, 188; 132 S Ct 694;
181 L Ed 2d 650 (2012), which is not at issue here.
7
 In Winkler, the Supreme Court noted that the religious liberty provision under the Michigan
Constitution does not add to or alter the ecclesiastical abstention doctrine. Id. at n 4.


                                                 -5-
the parties’ dispute did not require the trial court to interpret any of the Church’s religious doctrine
or to pass judgment on what it believed to be the form of corporate governance most in line with
the Church’s discipline or values. It simply required the trial court to apply Michigan statutory
law against the language of the Articles of Association. See id. at 339, citing Borgman v Bultema,
213 Mich 684, 703; 182 NW 91 (1921) (“Where . . . a church controversy involves rights growing
out of a contract recognized by the civil law, or the right to the possession of property, civil
tribunals cannot avoid adjudicating these rights under the law of the land, having in view,
nevertheless, the implied obligations imputed to those parties to the controversy who have
voluntarily submitted themselves to the authority of the church by connecting themselves with
it.”).

        If there were any doubt, our Supreme Court has intimated that a question about a church’s
corporate structure is not an ecclesiastical question. See Borgman, 213 Mich at 704-705. Borgman
also concerned two groups within a church that disagreed about the church’s corporate governance
structure. Id. at 686-687, 690. The defendants attempted to amend the church’s articles of
association to change the church’s government structure from one presbyterial in form to one
congregational in form. Id. at 690, 704-705. The Supreme Court did not abstain from resolving
whether the defendants’ attempted amendment was valid, but instead adopted the trial court’s
conclusion that the church constitution called for a presbyterial form of government, and that the
defendants’ attempted amendment was void, for it conflicted with the church’s constitution. Id. at
690-691, 703-705.

        In short, resolving whether the Church was organized on a membership or directorship
basis did not require the trial court to entangle itself in any ecclesiastical or religious matter. The
trial court therefore did not err by adjudicating plaintiffs’ claim. For the same reason, neither the
trial court’s May 18, 2021 order nor its order denying defendants’ motion for reconsideration
interfered with defendants’ free exercise of religion under either the First Amendment or Article
1, § 4, of Michigan’s 1963 Constitution. Nor did these orders constitute “excessive entanglement
between government and religion” in violation of the Establishment Clause in the United States
Constitution or the Establishment Clause in the Michigan Constitution. Lemon v Kurtzman, 403
US 602, 613-614; 91 S Ct 2105; 29 L Ed 2d 745 (1971); see also Scalise v Boy Scouts of America,
265 Mich App 1, 11; 692 NW2d 858 (2005) (noting that Michigan’s Establishment Clause analysis
is governed by Lemon).

      In addition to their constitutional arguments, defendants raise arguments concerning MCL
450.181 and MCL 450.185. Because defendants raised these arguments for the first time in what
was functionally a motion for reconsideration, defendants failed to properly preserve these
arguments for appeal.8 See Vushaj v Farm Bureau Gen Ins Co of Mich, 284 Mich App 513, 519;



8
 Defendants raised these arguments in their objection to plaintiffs’ proposed order, after the trial
court had issued its March 4, 2021 ruling from the bench. While defendants styled their filing as
an objection to plaintiffs’ proposed order, in substance, it was an attack on the merits of the trial
court’s decision. Cf. Attorney General v Merck Sharp & Dohme Corp, 292 Mich App 1, 9; 807
NW2d 343 (2011), particularly because objections to the form of an order cannot challenge the



                                                  -6-
773 NW2d 758 (2009). Defendants have therefore waived review of these arguments. Walters v
Nadell, 481 Mich 377, 387; 751 NW2d 431 (2008). At any rate, defendants’ arguments lack merit.

       With regard to MCL 450.185, defendants suggest that this statute exempts an ecclesiastical
corporation from having to comply with the MNCA. However, MCL 450.185 appears in the
Michigan general corporation statute, not the MNCA. More importantly, MCL 450.185 does not
exempt all ecclesiastical corporations from having to comply with that statute. If an exemption at
all, MCL 450.185 is an exemption only for ecclesiastical corporations in existence before the
enactment of the Michigan general corporation statute:

                  Nothing in this act contained shall be construed as limiting or restricting the
          rights, powers, privileges, immunities or the practices of any church heretofore
          established or incorporated under any law of this state; nor as requiring any such
          church to alter or change any rule of discipline, custom or usage in respect of its
          church policy or government; nor as interfering with the lawful acquisition, use or
          disposition of any property now owned or held by any such church corporation.
          The provisions of this act relating to ecclesiastical corporations shall be liberally
          construed in the interests of religion and morality. [Emphasis added.]

“ “Heretofore” is an adverb meaning “up to this time.” Merriam Webster’s Collegiate Dictionary
(11th ed). Hence, MCL 450.185 refers to any church established up until the point that MCL
450.185 came into effect. MCL 450.185 went into effect on September 18, 1931. 1931 PA 327.
The Church was incorporated several decades later on May 22, 1968. MCL 450.185 does not
apply to the Church.

          Next, defendants argue that the trial court erred by failing to consider MCL 450.181, which
states:

                  Every such ecclesiastical corporation shall have authority to adopt by-laws
          prescribing the qualifications of members; the manner in which they shall be
          admitted, suspended or expelled; the number and official titles of the person or
          persons who control the temporal affairs of such corporation; their terms of office;
          the manner of their selection and removal from office; their respective official
          duties; the time and manner of calling and holding church business meetings and
          the number of members constituting a quorum; how far such corporation shall be
          subject to the approval or control of any other corporation or higher church body
          which corporation or body shall be named; the manner and condition under which
          property, both real and personal, may be acquired, held and disposed of; and such
          other by-laws as may be deemed necessary for the management of the affairs of
          such corporation. The by-laws may also prescribe how the same may be altered,
          amended or repealed.




substance of the ruling. MCR 2.602(B)(3)(b). As a result, defendants’ objection was in essence a
motion for reconsideration.


                                                   -7-
Citing the foregoing language, defendants argue that “churches are free to amend their own Bylaws
in any way, at any time.” Assuming for the sake of argument that defendants’ interpretation of
MCL 450.181 is correct, it is unclear how this advances defendants’ argument. The trial court’s
ruling rested on its interpretation of the Church’s Articles of Association—not on whether the
Church had the ability to amend its bylaws. The trial court never suggested that an ecclesiastical
corporation could not adopt bylaws or prescribe how those bylaws may be amended. The trial
court concluded only that, under the MNCA, an ecclesiastical corporation could not adopt bylaws
inconsistent with the ecclesiastical corporation’s articles of incorporation. Defendants do not
challenge that conclusion, and they do not otherwise explain how MCL 450.181 undermines it.

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ David H. Sawyer
                                                            /s/ Michael J. Kelly




                                               -8-